Name: Commission Regulation (EEC) No 1743/90 of 26 June 1990 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 161 /36 Official Journal of the European Communities 27. 6. 90 COMMISSION REGULATION (EEC) No 1743/90 of 26 June 1990 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat rHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 3013/89 Df 25 September 1989 on the common organization of :he market in sheepmeat and goatmeat ('), and in parti ­ :ular the Article 10 thereof, Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat were fixed by Commission Regulation (EEC) No 3868/89 (2), as last amended by Regulation (EEC) No 1402/90 (3) ; Whereas Council Regulation (EEC) No 715/90 (4) lays down the arrangements applicable to agricultural products and certain goods resulting from the processing of agri ­ cultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territo ­ ries ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3868/89 to the quota ­ tions and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies on live sheep and goats and on sheep ­ meat and goatmeat other than frozen meat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 2 July 1990, This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 June 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 289, 7. 10, 1989, p. 1 . O OJ No L 374, 22. 12. 1989, p. 51 . (3) OJ No L 133, 24. 5. 1990, p. 74. 4) OJ No L 84, 30. 3 . 1990, p. 85 . 27. 6 . 90 Official Journal of the European Communities No L 161 /37 ANNEX to the Commission Regulation of 26 June 1990 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (ECU/100 kg) CN code Week No 27 from 2 to 8 July 1990 Week No 28 from 9 to 15 July 1990 Week No 29 from 16 to 22 July 1990 Week No 30 from 23 to 29 July 1990 Week No 31 from 30 July to 5 August 1990 010410 90 0 92,745 88,299 86,471 85,582 85,249 0104 20 90 C) 92,745 88,299 86,471 85,582 85,249 0204 10 00 (2) 197,330 187,870 183,980 182,090 181,380 0204 21 00 (2) 197,330 187,870 183,980 182,090 181,380 0204 22 10 (2) 138,131 131,509 128,786 127,463 126,966 0204 22 30 (2) 217,063 206,657 202,378 200,299 199,518 0204 22 50 O 256,529 244,231 239,174 236,717 235,794 0204 22 90 (2) 256,529 244,231 239,174 236,717 235,794 0204 23 00 (2) 359,141 341,923 334,844 331,404 330,112 0204 50 11 (2) 197,330 187,870 183,980 182,090 181,380 0204 50 13 (2) 138,131 131,509 128,786 127,463 126,966 0204 50 15 (2) 217,063 206,657 202,378 200,299 199,518 0204 50 19 (2) 256,529 244,231 239,174 236,717 235,794 0204 50 31 (2) 256,529 244,231 239,174 236,717 235,794 0204 50 39 (2) 359,141 341,923 334,844 331,404 330,112 0210 90 11 (3) 256,529 244,231 239,174 236,717 235,794 0210 90 19 (3) 359,141 341,923 334,844 331,404 330,112 (') The levy applicable is limited in the conditions laid down in Council Regulations (EEC) No 3643/85 and (EEC) No 715/90 and Commission Regulations (EEC) No 19/82, (EEC) No 1249/90 and (EEC) No 1580/90. O The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No - 3643/85, (EEC) No 715/90 and (EEC) No 753/90 and Commission Regulations (EEC) No 19/82, {EEC) No 3652/89 , (EEC) No 3989/89, (EEC) No 479/90 and (EEC) No 952/90. (3) The levy applicable is limited in the conditions laid down in Council Regulation (EEC) No 715/90 and Commission Regulation (EEC) No 19/82.